TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00148-CR


Charley W. Kuykendall, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT OF SAN SABA COUNTY

NO. 6398, HONORABLE HARLEN BARKER, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's untimely first motion for extension of time to file brief is granted. 
Appellant's counsel, Mr. Richard D. Mock, is ordered to tender a brief in this cause no later than July
15, 2002.  No further extension of time will be granted.
It is ordered June 21, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish